963 A.2d 900 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Gregory Ricky BROWN, Petitioner.
No. 538 MAL 2008.
Supreme Court of Pennsylvania.
December 12, 2008.

ORDER
PER CURIAM.
AND NOW, this 12th day of December 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Superior Court err in finding that Medicare is a government agency which is entitled to restitution pursuant to 18 Pa.C.S. § 1106, because it paid a medical provider for services to the victim, but did not compensate the victim in a monetary fashion?